DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II: Claims 16-20 in the reply filed on 10 MARCH 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected an analysis apparatus and an analysis device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 MARCH 2021.
Status of Claims
On 10 MARCH 2021, Applicant has elected Group II: Claims 16-20 for examination.  Claims 1-15 are with withdrawn from consideration.  Claims 16-20 are considered on the merits below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 OCTOBER 2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by JOSEPH, US Publication No. 2008/0176290 A1.
Applicant’s invention is drawn towards a method, an analytical method. 
Regarding Claim 16, the reference JOSEPH discloses an analytical method, abstract, method for performing a… chemical reaction, comprising: supplying a sample, [0075], and a reagent, [0102, 0103, 0104], such that the sample and the reagent enter into a container, [0111, 
Additional Disclosures Included (Examiner’s Note: Claims 18-20 do not further define the method or include language to further limit the claimed method as recited in Claim 16 and are directed towards structural limitations of the fluorescence-obtainable distance, and a user chosen specific gravity of the reagent and sealing liquid) are: Claim 17: wherein the analytical method of claim 16, wherein the applying of the excitation light is conducted through an objective lens, [0206, 0207], and the controlling includes controlling an amount of the sealing liquid to be supplied such that the interface is formed outside a range of a focal depth when the objective lens is focused at the container, [0076, 0109, 0111].; Claim 18: wherein the analytical method of claim 16, wherein the fluorescence-obtainable distance is 2 mm, [0206, 0207].; Claim 19: wherein the analytical method of claim 16, wherein the controlling includes controlling an amount of the sealing liquid to be supplied such that a shortest distance between the interface and the container is at least 2 mm, [0076, 0109, 0111].; and Claim 20: wherein the analytical method of claim 16, wherein the sealing liquid has a specific gravity larger than a specific gravity of the reagent, [0076, 0109, 0111], sealing liquid is mineral oil and [0102] reagent depends on reaction to be run.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797